                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION
NO. 22, et al.,                                                         8:18CV439

                        Plaintiffs,                                       ORDER

        vs.

MUSTANG ELECTRIC, INC., Darrell
Coleman, Registered Agent

                        Defendant.

       This case was filed by Plaintiffs on September 20, 2018. (Filing No. 1). An Order granting
Plaintiffs’ motion for Clerk’s Entry of Default was issued October 19, 2018, and a copy of the
order was mailed to Defendant’s address of record on the same date. (Filing No. 7). Since that
date, Plaintiffs have taken no action to further progress this case. Accordingly,


       IT IS ORDERED that Plaintiffs are given until February 25, 2019, to show cause why
their claims should not be dismissed for want of prosecution, in the absence of which Plaintiffs’
claims against Defendant may be dismissed, and a judgment of dismissal may be entered without
further notice.



       Dated this 11th day of February, 2019.
                                                      BY THE COURT:

                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge
